Name: 2001/547/EC: Commission Decision of 18 July 2001 amending for the sixth time Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 2225)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural activity;  processed agricultural produce;  international trade;  Europe
 Date Published: 2001-07-19

 Avis juridique important|32001D05472001/547/EC: Commission Decision of 18 July 2001 amending for the sixth time Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 2225) Official Journal L 195 , 19/07/2001 P. 0061 - 0061Commission Decisionof 18 July 2001amending for the sixth time Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 2225)(Text with EEA relevance)(2001/547/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(4), as last amended by Decision 2001/518/EC(5).(2) In the light of the disease evolution it appears appropriate to prolong the measures.(3) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 11 and 12 September 2001 and the measures adapted where necessary.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The date in Article 15 of Decision 2001/356/EC is replaced by "30 September 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 18 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 125, 5.5.2001, p. 46.(5) OJ L 186, 6.7.2001, p. 58.